DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that Visscher (US 20060169510) uses modeling data and not empirical data, this argument is not found persuasive. (¶0051, Lines 1-8) Visscher discloses a motion ratio profile that corresponds to a structural design as disclosed. (Figs. 3, 4a, 4b).  Specifically, modelled data is relied upon to show design effectiveness in a wide range of technology. Merely stating that the prior art states that the data is modeled is not persuasive. If Applicant has evidence that the model is incorrect, Examiner will reconsider.
With regard to applicant’s arguments that Giese (US 8151923) and Venzina (US 20110240398) do not overcome the failures of Visscher, this argument was not found persuasive because Visscher’s modelled data is an acceptable teaching. 
Claim Objections
Claim 18 is objected to because of the following informalities:  Lines 11 & 14 reads “…second torque arm line…”.  This should read ---torque arm line--- for consistency to the amendment of 04/13/21.   
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “… the tunnel assembly is near a rear portion”. It is unclear as to which rear portion the claim is referring. Examiner will interpret limitation as referring to the rear portion of the snowmobile vehicle for purposes of examination.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visscher (US 20060169510).
In regard to claims 1 through 3;
Visscher teaches a snowmobile (Fig. 1, Item 1) comprising a chassis (¶0021, Lines 9-12) having a tunnel (¶0039, Lines 5-8); a skid plate (Fig. 2, Item 10) having a skid plate surface (¶0040, Lines 3-5); a track (Fig. 1, Item 5) having a contact surface (¶0005, Lines 1-5) to propel the chassis and a skid surface (¶0040, Lines 3-5) to contact the skid plate (Fig 2, 10); an engine (¶0003, lines 6-7) housed at least partially within the chassis assembly configured to drive (¶0039, Lines 1-4) the track; a suspension (Fig 2, Item 7) configured to connect the chassis and the skid plate assembly in a moveable manner (¶0041, Lines 1-5), the suspension assembly including: a first torque arm (Fig 3, Item 30) extending a first length from a first end (Fig. 6, Item 31) to a second end (Fig 6, Item 61); a second torque arm (Fig 6, Item 11) extending a second length from a third end (Fig 6, Item 14) to a fourth end (Fig 6, Item 13); wherein the first end is fixed to the chassis assembly at a first fixation point such that the first torque arm is operable to rotate (¶0041, Lines 1-5) about the first fixation point; wherein the third end is fixed to the chassis assembly at second fixation point such that the second torque arm is operable to rotate (¶0040, Lines 13-16) about the second fixation point; wherein the skid plate surface is operable to travel at least 22.4 centimeters (Fig 7 – “Suspension position from fully compressed” axis indicates range from 0-30 cm) from a full extension to a full collapse position relative to the third fixation point.
In regard to Claim 7;
Visscher teaches the first torque arm is a forward torque arm (Fig 2, Item 30) and the second torque arm is a rearward torque arm (Fig. 2, Item 11); the tunnel assembly is near a rear portion (Fig. 2, Page 4, ¶0039, Lines 5-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Visscher (US 20060169510) as applied to claim 1 above, and further in view of Giese (US 8151923).
Visscher teaches a suspension assembly featuring a fourth end and second torque arm according to claim 1. Visscher does not teach a scissor member with elements of a first and second stop.
Giese teaches a scissor member (Fig.  10, Item 34, ¶0039);28 Attorney Docket No. 6136-000351-US (28489.01 P) a first stop (Fig. 10, Item 72) fixed relative to the skid plate; a second stop (Fig 10, Item 76, Col. 5, Lines 35-40) fixed relative to the skid plate; wherein the scissor member is configured to move between the first stop and the second stop to effectively change a connection location of the fourth end relative to the skid plate as the scissor member moves. (Col. 5, Lines 44-47)
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from the teachings of Visscher with further modification by Giese to provide for a suspension assembly with limited travel. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Visscher (US 20060169510) as applied to claim 1 above, and further in view of Vezina (US 20110240398).
In regard to Claim 9;
Visscher teaches a tunnel covering member for a snowmobile assembly according to claim 1. Visscher does not teach a tunnel covering member featuring a plurality of through passages. 
Vezina teaches the tunnel covering member (Fig. 1, Item 12) includes a plurality of through passages (Fig 1 – Depicts tunnel member with channeled through passages) extending through the covering member.
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from the teachings of Visscher with further modification by Vezina to provide a tunnel covering member with channels for the benefit of improved convective cooling and weight reduction on a snowmobile. 
Allowable Subject Matter
Claims 4-6, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if amended to over the objection(s).
Claims 13-17, 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 13 indicating, “a cooling passage portion including: a plurality of through passages extending through the covering member, and a hood member extending from a surface of the tunnel covering member adjacent to each through passage of the plurality of 
The limitations of claim 19 reciting a “…torque arm line angle is configured to change at most about 3.9 degrees per inch of linear distance of skid plate surface travel.” was not reasonably found within the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611                                                                                                                                                                                                        
/M.A.H./Examiner, Art Unit 3611